Interim Decision #2867

MATTER OF HANN

In Visa Petition Proceedings
A-21504220

Decided by Board May 19, 1981
(1) Under Article 18, Law 1306-bis, Civil Code of the Dominican Republic, the 2-month

time period within which divorces for cause must be pronounced and registered in the
office of the Civil Registry does not begin to run until after the 2-month time allowed
for appeal from the judgment has expired. Matter of Vaterio, 15 I&N Dec. 659 (BIA
1976); Matter of Gonzalez 16 I&N Dec. 178 (BIA 1977); and Matter of Duero, 16 I&N
Dec. 674 (BIA 1979), modified.
(2) The record is remanded for resolution of the following issues: a) whether Dominican
law allows nonresidents to obtain divorces for cause in the Dominican Republic; b) whether
Article 17, Law 1306-bis, Civil Code of the Dominican Republic, requires the party who
obtains a divorce for cause to appear In person" before an official of the Civil Registry
to have the divorce pronounced and registered; and e) whether Japan, the cuutiLry of
the petitioner's residence at the time of his divorce and the place of celebration of his
marriage to the beneficiary, would recognize his Dominican divorce.
ON BEHALF OF PETITIONER: Gene C. Lange, Esquire
Ragan & Mason
The Farragut Building

900 Seventeenth Street, N.W.
Washington, D.C. 20006

Br:

Milhollan, Chairman; Maniatis, and Maguire, Board Members

In a decision dated March 27, 1981, the Officer in Charge, Hong Kong,
on his own motion reversed his prior decision dated May 5, 1980, and
approved a visa petition filed to accord the beneficiary immediate relative status as the spouse of a United States citizen under section 201(b)
of the Immigration and Nationality Act, 8 U.S.C. 1151(b). The case was
certified to the Board for a decision. The record will be remanded to the
Officer-in—Charge for further proceedings.
The petitioner is an 80-year-old native and citizen of the United States,
'currently residing in Japan. The beneficiary is a 58-year-old native and
citizen of Japan. The petitioner married the beneficiary in Japan on
January 25, 1980. That same day he filed a visa petition in her behalf. In
support of his petition, the petitioner submitted a copy of a divorce
judgment entered on December 7, 1979, at San Cristobal, Dominican
-

59

-

Interim Decision #2867
Republic, purporting to dissolve the petitioner's prior marriage to Ellen
Jane Hann on the ground• of incompatibility of character. The divorce
was pronounced by an official of the Civil Registry on February 9, 1980.

In a decision dated May 5, 1980, the Officer-in-Charge concluded that
the petitioner's prior marriage was not legally terminated and, therefore,
that his present marriage was invalid for immigration purposes. The
Officer-in-Charge found the divorce defective because there was no evidence to indicate that Ellen Jane Hann was represented at the divorce
proceedings, that the petitioner personally appeared before the official
of the Civil Registry to have the divorce "pronounced", or that the
appearance and pronouncement were made within 2 months of issuance
of the divorce judgment.
The petitioner did not appeal, but instead submitted a letter from
Attorney Manuel G. Espinosa, with attachments, indicating that Mr.
Hann did not have to appear personally before the official of the Civil
Registry but that he could be represented by counsel. Mr. Espinosa also
indicated that the 2-month time limit for appearance before the Civil
Registry for pronouncement of the divorce does not begin to run until
after the time for appeal has passed. The Officer-in-Charge requested
an opinion from the Library of Congress. In a response dated March 12,
1981, the Assistant to the Chief, Hispanic Law Division, Library of
-

Congress, in essence agreed with the petitioner. He noted that Article
17 of the Civil Code of the Dominican Republic, Law 1806-bis (1937), as
amended, requires that a divorce judgment for cause be pronounced by
an official of the Civil Registry within 2 months. However, he stated
that under Article 18, the 2-month term for pronouncement of the divorce
does not begin to run until after the expiration of the term allowed for
appeal. He also noted that Articles 64 and 65 of the Law on Acts of Civil
Status (G.O. No. 6114) provide additional support for this conclusion.'
He further stated that under Article 16, the term for an appeal is 2
months. Thus, the Hispanic Law Division, Library of Congress, concluded that as the divorce judgment was rendered on December 7, 1979,
the time for appeal did not expire until February 7, 1980, and as the
divorce in this case was pronounced on February 9, 1980, that the
pronouncement was rendered within the 2 months, and that the divorce
was valid.
According to a translation provided by the Library of Congress, Articles 64 and 65
provide:
Article 64.
In the divorCe registry, which is constituted by folios with printed forms, there shall
be registered the act of pronouncement of divorce pursuant to the provisions of
Article 17 of Law 1:4111 his
-

of June 12, 1037 [sic_),

under which the spouse who •

obtained a divorce judgment issued in last instance or which has become final—except
if an appeal on cassation has been filed against it—is under the obligation to appear
60

Interim Decision #2867
The Library of Congress also indicated that under Article 15 of the
Civil Code, divorce proceedings filed on a given cause are considered
"contentious" proceedings, not ex parte proceedings and that they are

valid even if the defendant fails to appear in court when properly
summoned, as happened in this case.
In view of the Library of Congress' opinion, and particularly the
statutes cited, we agree with the Officer-in-Charge that the pronouncement of the divorce in this case was within the statutory time frame
although it occurred more than 2 months after the judgment was
rendered. We find that the 2-month period for pronouncement of a
divorce for cause under Dominican law begins to run subsequent to the
expiration of the time for appeal. This finding conflicts with our prior
statements to the effect that the pronouncement must occur within 2
months of the date the judgment is rendered. Matter of Valerio, 15 I&N
Dec. 659 (BIA 1976); Matter of Gonzalez, 16 r&N Dec. 178 (BIA 1977);
Matter of Lucero, 16 I&N Dec. 674 (BIA 1979). These cases are hereby
modified insofar as inconsistent with this opinion.
Notwithstanding that the petitioner has prevailed on the question of
the time within which pronouncement of a divorce must be made, the

record will be remanded because several critical questions remain
unanswered. First, the record does not reflect that Dominican law allows

nonresidents to obtain divorces for cause. We note that the judgment of
divorce in this case reflects that the petitioner was at the time of the
divorce a resident of Japan temporarily residing in the Dominican Repub-

lie and that Ellen Jane Hann was then residing in Garden Grove,
California, and that she did not appear. The opinion from the Library of
Congress reflects that Dominican law provides for two kinds of divorce
proceedings: one for divorces filed before the court on specific grounds
,which are governed by Articles 3 through 20 of the Civil Code; and the
second is for mutual consent divorces which are governed by Articles 26
through 33. We are aware that Article 28 provides that foreigners who
are in the country, even though they are nonresidents, may obtain a
divorce judgment on grounds of mutual consent under certain circumthe Civil Registry to hive the divorce
pronounced and the judgment registered in the Registry of Civil Status, provided the
other party is summoned by the bailiff Co appear before the official of the Civil
Registry to hear the pronouncement of the divorce . . . .
Article 65.
For the purposes of the preceding article, the provisions of Article 18 of Law 1306-bis
already cited, shall be taken into consideration, pursuant to which "the term of two
months referred to in the previous article shall not start until after the expiration of
the term to appeal in those cases where the divorce decree has been issued by the
court of first instance; with regard to those decrees [of divorce] issued by default ;A
appearance of appellant in appeal proceedings, the term shall be counted after the
expiration of the term to oppose the appeal."
within two months before the Official of

61

Interim Decision #2867
stances. However, we are not aware of a corresponding authorization
which permits the granting of divorces for cause to nonresidents. Upon
remand, the petitioner should submit evidence to establish that such
divorces are permitted under Dominican law. See Matter of Annang, 14
I&N Dee. 502 (BIA 1973).
A second question in need of resolution involves the requirement for

"pronouncement" of divorce judgments rendered for cause. We have
said that a divorce for cause rendered in the Dominican Republic will
not be valid unless the spouse who obtained the judgment appears personally before an official of the Civil Registry to have that judgment
pronounced. Matter of Valerio, supra; Matter of Gonzalez, supra; Matter of Lueero, supra. The basis for this statement was a translation of
Article 17 of Law 1306-bis provided by the Library of Congress. According to that translation, Articlel7 provides:
The spouse who obtained a divorce judgment issued by a court of last instance of a
judgment which has become final, except if an appeal on cassation which suspends the
effects of the iudgment has been filed; is under the obligation to appear in person before
the Official of the Civil Registry, within two months, in order to have the divorce
pronounced and the judgment registered in the office of the Civil Registry, provided the
other party is summoned by the bailiff in order that he (she) may appear before the
Official of the Civil Registry to hear the pronouncement of thd divorce. (Emphasis
added.)
See Matter of Valerio, supra, n 1.

We note that the record in this case contains another translation of
Article 17, also provided by the Library of Congress, which differs from
the previous translation in that the words "in person", underscored
above, are omitted. Upon remand, the question of whether the spouse
who obtains a divorce for cause must appear "in person" should be
thoroughly explored, and the matter of the conflicting translations of

should be resolved. 2
Finally, assuming the petitioner's divorce is valid under Dominican
law, the remaining question is whether it would be recognized by Japan,
the cot ntry of the petitioner's residence at the time of his divorce and
the place of celebration of his marriage to the beneficiary. Matter of
Weaver, 16 I&N Dec. 730 (BIA 1979). 3
Article 17

2 We are aware that this record also contains a statement in which Gustavo Bastita
Espinosa, proported Civil State Officer of the Municipal District of Lowe Haina, Dominican Republic. states that Article 17 of Law No. 1306-bis does not require that the petitioner appear in person, but that either the petitioner or his lawyer may appear to have
the divorce prone Awed.
We are aware that the facts of this case differ from those in Weaver in that here one of
the spouses resided in Japan and the other resided in California at the time of the divorce,
while both spouses in Weaver resided in the Bahamas at the time of their divorce. However.
inasmuch as the petitioher here was the moving party in this divorce and his spouse did
not participate in the proceedings, we think it appropriate that the validity of his divorce
(and marriage) be judged by the law of his residence, Japan.

62

Interim Decision #2867
Accordingly, the record will be remanded.
ORDER: The record is remanded to the Officer-in-Charge for further proceedings consistent with the foregoing opinion and entry of a
new decision.

63

